department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b name c name d specialty dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates that you will operate an educational grant program called b you are committed to helping students from low and middle-class households who often fail to qualify for much needed state and federal aid leaving a great burden on the student and family to finance the tuition cost you are also dedicated to having immediate and measurable impact in education and mental health is to help exceptional students pay off all outstanding student loans the purpose of b who have demonstrated their commitment to living your ideals of integrity innovation and leadership the grant will be a one-time payment given at the end of a student’s senior year in recognition only current scholarship recipients of c entering the second semester of their senior year of study may apply for the grant these recipients were selected in an objective and non- discriminatory process by their educational institutions recipients had to be united_states citizens and were chosen based on financial need their integrity their strong work ethic and their leadership skills their academic record their willingness to give back to their community and the country they also demonstrated a commitment and enthusiasm in the d field since there are recipients of c at several schools the applicants will compete against students from their school and the other schools furthermore b will be advertised at the schools who have c recipients eligible applicants must submit an application with supporting documents a separate selection committee comprised of university staff past scholarship recipients community members and your representatives will review applications for b and choose recipients no relative of your board_of directors staff or founder may be considered for b the selection committee will evaluate applicants and select recipients using the following e e e e e e participation in school activities clubs and volunteer commitments awards recognitions for achievement in their field of study awards recognitions for community involvement anessay that describes the student’s professional aspirations and their entrepreneurial spirit letters of recommendation an interview by the selection committee the selection committee will also decide on the number of awards if the selection committee does not feel there is an applicant meeting the criteria for b they may decide to not give out the award that year similarly if the committee feels there are two exceptional candidates they may choose two recipients you will generally pay the lender directly in circumstances where it is not feasible to pay the lender directly you will make the grant directly to the recipient who must sign a statement that they will use the funds for the exclusive purpose of paying off existing student loans once the payment to the student is made they will have three months to submit a copy of the loan pay off statement if an awardee fails to provide this information you will request the funds be returned to you you will review all materials annually and take corrective action if funds were not used for the intended purpose you will maintain records relating to all grants to individuals including e e information obtained to evaluate potential grantees including essays and letters of recommendations identification of grantees including any relationship to you letter catalog number 58222y e e the amount of the grant the exclusive purpose of the grant is to pay-off student loans follow-up information including required annual reports and any corrective actions taken if the grant was not used to pay off student loans basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination e e e this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at letter catalog number 58222y internal_revenue_service exempt_organizations determinations p o box cincinnati oh e e e you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58222y
